Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or  rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  	

Claims 2-14 are  rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-13 of  Patent No. US 10772053. Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim is generic to all that is recited in claims 1-13 of  Patent No. US 10772053. That is claims 2-14 are anticipated by claims 1-13 of the Patent. No. US 10772053 recites the limitations [“ a non-temperature compensated crystal oscillator (XO) in a mobile device”, and “temperature-calibrating the XO in a background mode”]. On the other hand, claims 2-14 of the current application recites the limitations [“ an oscillator, wherein the oscillator is a non-temperature compensated oscillator in a mobile device”, and “temperature-calibrating the in a background mode”]. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claims are broader in each and every aspect and therefore are anticipated by the patented parent claims.



Regarding claim 2, Patent No. 10772053 difference in claim 1 the limitations as underlined below:
Claim 2  of 16938750
Claim 1 of  10772053
A method of temperature-calibrating an oscillator, wherein the oscillator is a non- temperature compensated oscillator in a mobile device, the method comprising: initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises: receiving wireless signals of a known frequency; and temperature-calibrating the in a background mode based on the received wireless signals, in parallel with performing one or more processes unrelated to temperature-calibrating the oscillator in the background mode, wherein the background mode comprises a mode of operation that executes independently of position based applications or global navigation satellite systems (GNSS) based applications.
A method of temperature-calibrating a non-temperature compensated crystal oscillator (XO) in a mobile device, the method comprising: initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises: receiving wireless signals of a known frequency; and temperature-calibrating the XO in a background mode based on the received wireless signals, in parallel with performing one or more processes unrelated to temperature-calibrating the XO in the background mode, wherein the background mode comprises a mode of operation that executes independently of position based applications or global navigation satellite systems (GNSS) based applications.


Claims 3-14 of the application are same as the claims 2-13 of  US 10772053. Claims 3-14 are rejected on the ground of nonstatutory obviousness type double patenting.

Claims 15-27 are  rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 14-26 of  Patent No. US 10772053. Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim is generic to all that is recited in claims 14-26 of  Patent No. US 10772053. That is claims 15-27 are anticipated by claims 14-26 of the Patent. No. US 10772053 recites the limitations [“ a non-temperature compensated crystal oscillator (XO) ; a receiver”]. On the other hand, claims 15-27 of the current application recites the limitations [“ an oscillator, wherein the oscillator is a non-temperature compensated oscillator; a receiver; a transceiver”]. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claims are broader in each and every aspect and therefore are anticipated by the patented claims.

Regarding claim 15, Patent No. 10772053 difference in claim 14 the limitations as underlined below:
Claim 15  of 16938750
Claim 14 of  10772053
A mobile device comprising:
an oscillator, wherein the oscillator is a non-temperature compensated oscillator;
a receiver;
a transceiver; and
a processor configured to initiate a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session is further configured to:
receive wireless signals of a known frequency; and temperature-calibrate the oscillator in a background mode based on the received
wireless signals, in parallel with performing one or more processes unrelated to

temperature-calibrating the oscillator in the background mode, wherein the background
mode comprises a mode of operation that executes independently of position based
applications or global navigation satellite systems (GNSS) based applications.
A mobile device comprising: a non-temperature compensated crystal oscillator (XO); a receiver; and a processor configured to initiate a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session is further configured to: receive wireless signals of a known frequency; and temperature-calibrate the XO in a background mode based on the received wireless signals, in parallel with performing one or more processes unrelated to temperature-calibrating the XO in the background mode, wherein the background mode comprises a mode of operation that executes independently of position based applications or global navigation satellite systems (GNSS) based applications.


Claims 16-27 of the application are same as the claims 15-26 of  US 10772053. Claims 16-27  are rejected on the ground of nonstatutory obviousness type double patenting.

Claims 28-29 are  rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 27-28 of  Patent No. US 10772053. Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim is generic to all that is recited in claims 27-28 of  Patent No. US 10772053. That is claims 28-29 are anticipated by claims 27-28 of the Patent. No. US 10772053 recites the limitations [“a non-temperature compensated crystal oscillator (XO) ”]. On the other hand, claims 28-29 of the current application recites the limitations [“ an oscillator, wherein the oscillator is a non-temperature compensated oscillator]. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claims are broader in each and every aspect and therefore are anticipated by the patented claims.

Regarding claim 28, Patent No. 10772053 difference in claim 27 the limitations as underlined below:
Claim 28  of 16938750
Claim 27 of  10772053
A mobile device comprising:
an oscillator, wherein the oscillator is a non-temperature compensated oscillator;

means for receiving wireless signals of a known frequency; and

means for initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises:

means for temperature-calibrating the oscillator in a background mode based on
the received wireless signals, in parallel with performing one or more processes unrelated
to temperature-calibrating the oscillator in the background mode, wherein the background
mode comprises a mode of operation that executes independently of position based

applications or global navigation satellite systems (GNSS) based applications.
A mobile device comprising: a non-temperature compensated crystal oscillator (XO); 
means for receiving wireless signals of a known frequency; and 
means for initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises: 
means for temperature-calibrating the XO in a background mode based on the received wireless signals, in parallel with performing one or more processes unrelated to temperature-calibrating the XO in the background mode, wherein the background mode comprises a mode of operation that executes independently of position-based applications or global navigation satellite systems (GNSS) based applications.


Claims 29 of the application is same as the claim 28 of  US 10772053. Claim 29 is rejected on the ground of nonstatutory obviousness type double patenting.

Claims 30-31 are  rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 29-30 of  Patent No. US 10772053. Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim is generic to all that is recited in claims 29-30 of  Patent No. US 10772053. That is claims 30-31 are anticipated by claims 29-30 of the Patent. No. US 10772053 recites the limitations [“temperature-calibrating of  crystal oscillator (XO) in a mobile device”]. On the other hand, claims 30-31 of the current application recites the limitations [“ temperature calibrating an oscillator, wherein the oscillator is a non-temperature compensated oscillator in a mobile device]. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claims are broader in each and every aspect and therefore are anticipated by the patented claims.

Regarding claim 30, Patent No. 10772053 difference in claim 29 the limitations as underlined below:
Claim 30  of 16938750
Claim 29 of  10772053
A non-transitory computer-readable storage medium comprising code, which, when executed by a processor, causes the processor to perform operations for temperature- calibrating an oscillator, wherein the oscillator is a non-temperature compensated oscillator in a mobile device, the non-transitory computer-readable storage medium comprising:
code for initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises:
code for receiving wireless signals of a known frequency; and
code for temperature-calibrating the oscillator in a background mode based on the received wireless signals, in parallel with performing one or more processes unrelated to temperature-calibrating the oscillator in the background mode, wherein the background mode comprises a mode of operation that executes independently of position-based applications or global navigation satellite systems (GNSS) based applications.
A non-transitory computer-readable storage medium comprising code, which, when executed by a processor, causes the processor to perform operations for temperature-calibrating of a crystal oscillator (XO) in a mobile device, the non-transitory computer-readable storage medium comprising:
 code for initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises: 
code for receiving wireless signals of a known frequency; and 
code for temperature-calibrating the XO in a background mode based on the received wireless signals, in parallel with performing one or more processes unrelated to temperature-calibrating the XO in the background mode, wherein the background mode comprises a mode of operation that executes independently of position-based applications or global navigation satellite systems (GNSS) based applications.


Claim 31 of the application is same as the claim 30 of  US 10772053. Claim 31 is rejected on the ground of nonstatutory obviousness type double patenting.









Claims 2, 15, 28, 30 of the pending applications are also rejected under double patenting as being unpatentable over corresponding claims 1, 17, 34, 42 of   Patent No. US 9907035.

Regarding claim 2, Patent No. 9907035 difference in claim 1 the limitations as underlined below:
Claim 2  of 16938750
Claim 1 of 9907035 
A method of temperature-calibrating an oscillator, wherein the oscillator is a non- temperature compensated oscillator in a mobile device, the method comprising: initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises: receiving wireless signals of a known frequency; and temperature-calibrating the in a background mode based on the received wireless signals, in parallel with performing one or more processes unrelated to temperature-calibrating the oscillator in the background mode, wherein the background mode comprises a mode of operation that executes independently of position based applications or global navigation satellite systems (GNSS) based applications.
A method of temperature-calibrating a non-temperature compensated crystal oscillator (XO) in a mobile device, the method comprising: determining, prior to the XO being used for global navigation satellite systems (GNSS) based applications, a temperature-calibration status of the XO is not fully temperature-calibrated; detecting a trigger condition related to temperature-calibration of the XO; and initiating a temperature-calibration session, wherein the temperature-calibration session comprises: receiving one or more signals; and temperature-calibrating the XO in a background mode based on the received signals, in parallel with performing one or more processes unrelated to temperature-calibrating the XO in the background mode, wherein the background mode comprises a mode of operation that executes independently of position based applications or global navigation satellite systems (GNSS) based applications.



Regarding claim 15, Patent No. 9907035 difference in claim 17 the limitations as underlined below:
Claim 15  of 16938750
Claim 17 of  9907035
A mobile device comprising:
an oscillator, wherein the oscillator is a non-temperature compensated oscillator;
a receiver;
a transceiver; and
a processor configured to initiate a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session is further configured to:
receive wireless signals of a known frequency; and temperature-calibrate the oscillator in a background mode based on the received
wireless signals, in parallel with performing one or more processes unrelated to
temperature-calibrating the oscillator in the background mode, wherein the background
mode comprises a mode of operation that executes independently of position based
applications or global navigation satellite systems (GNSS) based applications.
A mobile device comprising: a non-temperature compensated crystal oscillator (XO); a receiver; and a processor configured to: determine, prior to use of the XO for global navigation satellite systems (GNSS) based applications, a temperature-calibration status of the XO is not fully temperature-calibrated; detect a trigger condition related to temperature-calibration of the XO; and initiate a temperature-calibration session, wherein in the temperature-calibration session, the processor is configured to: enable the receiver to receive signals; and temperature-calibrate the XO in a background mode based on the received signals, and perform, in parallel, one or more processes unrelated to temperature-calibration of the XO in the background mode, wherein the background mode comprises a mode of operation that executes independently of position based applications or global navigation satellite systems (GNSS) based applications.


Regarding claim 28, Patent No. 9907035 difference in claim 34 the limitations as underlined below:
Claim 28  of 16938750
Claim 34 of  9907035
A mobile device comprising:
an oscillator, wherein the oscillator is a non-temperature compensated oscillator;

means for receiving wireless signals of a known frequency; and

means for initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises:

means for temperature-calibrating the oscillator in a background mode based on
the received wireless signals, in parallel with performing one or more processes unrelated
to temperature-calibrating the oscillator in the background mode, wherein the background
mode comprises a mode of operation that executes independently of position based
applications or global navigation satellite systems (GNSS) based applications.
A wireless communication system comprising: a non-temperature compensated crystal oscillator (XO); means for receiving signals; means for determining, prior to the XO being used for global navigation satellite systems (GNSS) based applications, a temperature-calibration status of the XO is not fully temperature-calibrated; means for detecting a trigger condition related to temperature-calibration of the XO; and means for initiating a temperature-calibration session, wherein the temperature-calibration session comprises: receiving one or more signals; and temperature-calibrating the XO in a background mode based on the received signals, in parallel with performing one or more processes unrelated to temperature-calibrating the XO in the background mode, wherein the background mode comprises a mode of operation that executes independently of position based applications or global navigation satellite systems (GNSS) based applications.


Regarding claim 30, Patent No. 9907035 difference in claim 42 the limitations as underlined below:
Claim 30  of 16938750
Claim 42 of  9907035
A non-transitory computer-readable storage medium comprising code, which, when executed by a processor, causes the processor to perform operations for temperature- calibrating an oscillator, wherein the oscillator is a non-temperature compensated oscillator in a mobile device, the non-transitory computer-readable storage medium comprising:
code for initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises:
code for receiving wireless signals of a known frequency; and
code for temperature-calibrating the oscillator in a background mode based on the received wireless signals, in parallel with performing one or more processes unrelated to temperature-calibrating the oscillator in the background mode, wherein the background mode comprises a mode of operation that executes independently of position-based applications or global navigation satellite systems (GNSS) based applications.
A non-transitory computer-readable storage medium comprising code, which, when executed by a processor, causes the processor to perform operations for temperature-calibrating of a non-temperature compensated crystal oscillator (XO) in a mobile device, the non-transitory computer-readable storage medium comprising:
 code for determining, prior to use of the XO for global navigation satellite systems (GNSS) based applications, a temperature-calibration status of the XO is not fully temperature-calibrated; 
code for detecting a trigger condition related to temperature-calibration of the XO; and code for initiating a temperature-calibration session, wherein the temperature-calibration session comprises: receiving one or more signals; and temperature-calibrating the XO in a background mode based on the received signals, in parallel with performing one or more processes unrelated to temperature-calibrating the XO in the background mode, wherein the background mode comprises a mode of operation that executes independently of position based applications or global navigation satellite systems (GNSS) based applications.


















Claims 2, 15, 28, 30 of the pending applications are also rejected under double patenting as being unpatentable over corresponding claims 1, 8, 17, 22 of   Patent No. US 10397887.

Regarding claim 2, Patent No. 10397887 difference in claim 1 the limitations as underlined below:
Claim 2  of 16938750
Claim 1 of 10397887 
A method of temperature-calibrating an oscillator, wherein the oscillator is a non- temperature compensated oscillator in a mobile device, the method comprising: initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises: receiving wireless signals of a known frequency; and temperature-calibrating the in a background mode based on the received wireless signals, in parallel with performing one or more processes unrelated to temperature-calibrating the oscillator in the background mode, wherein the background mode comprises a mode of operation that executes independently of position based applications or global navigation satellite systems (GNSS) based applications.
 A method of temperature-calibrating a non-temperature compensated crystal oscillator (XO) in a mobile device, the method comprising: determining that a temperature-calibration status of the XO is not fully temperature-calibrated; detecting a trigger condition related to temperature-calibration of the XO; and initiating a temperature-calibration session, wherein the temperature-calibration session comprises: receiving wireless signals based on the trigger condition; and temperature-calibrating the XO in a background mode based on the received wireless signals, wherein the mobile device is configured to execute position based applications or global navigation satellite systems (GNSS) based applications, and the background mode is independent from the position based applications or global navigation satellite systems (GNSS) based applications.


Regarding claim 15, Patent No. 10397887 difference in claim 8 the limitations as underlined below:
Claim 15  of 16938750
Claim 8 of  10397887
A mobile device comprising:
an oscillator, wherein the oscillator is a non-temperature compensated oscillator;
a receiver;
a transceiver; and
a processor configured to initiate a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session is further configured to:
receive wireless signals of a known frequency; and temperature-calibrate the oscillator in a background mode based on the received
wireless signals, in parallel with performing one or more processes unrelated to
temperature-calibrating the oscillator in the background mode, wherein the background
mode comprises a mode of operation that executes independently of position based
applications or global navigation satellite systems (GNSS) based applications.
A mobile device comprising: a non-temperature compensated crystal oscillator (XO); a receiver; and a processor configured to: determine a temperature-calibration status of the XO is not fully temperature-calibrated; detect a trigger condition related to temperature-calibration of the XO; and initiate a temperature-calibration session, wherein the temperature-calibration session comprises: enabling the receiver to receive wireless signals based on the trigger condition; and temperature-calibrating the XO in a background mode based on the received wireless signals, wherein the mobile device is configured to execute position based applications or global navigation satellite systems (GNSS) based applications, and the background mode is independent from the position based applications or global navigation satellite systems (GNSS) based applications.



Regarding claim 28, Patent No. 10397887 difference in claim 17 the limitations as underlined below:
Claim 28  of 16938750
Claim 17 of 10397887
A mobile device comprising:
an oscillator, wherein the oscillator is a non-temperature compensated oscillator;

means for receiving wireless signals of a known frequency; and

means for initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises:

means for temperature-calibrating the oscillator in a background mode based on
the received wireless signals, in parallel with performing one or more processes unrelated
to temperature-calibrating the oscillator in the background mode, wherein the background
mode comprises a mode of operation that executes independently of position based

applications or global navigation satellite systems (GNSS) based applications.
 A wireless communication system comprising: a non-temperature compensated crystal oscillator (XO); means for receiving wireless signals; means for determining that a temperature-calibration status of the XO is not fully temperature-calibrated; means for detecting a trigger condition related to temperature-calibration of the XO; and means for initiating a temperature-calibration session, wherein the temperature-calibration session comprises: enabling the means for receiving wireless signals based on the trigger condition; and temperature-calibrating the XO in a background mode based on the received wireless signals, wherein the wireless communication system comprises means for executing position based applications or global navigation satellite systems (GNSS) based applications, and the background mode is independent from the position based applications or global navigation satellite systems (GNSS) based applications.


Regarding claim 30, Patent No. 10397887 difference in claim 22 the limitations as underlined below:
Claim 30  of 16938750
Claim 22 of  10397887
A non-transitory computer-readable storage medium comprising code, which, when executed by a processor, causes the processor to perform operations for temperature- calibrating an oscillator, wherein the oscillator is a non-temperature compensated oscillator in a mobile device, the non-transitory computer-readable storage medium comprising:
code for initiating a temperature-calibration session at a powering on of the mobile device, wherein the temperature-calibration session comprises:
code for receiving wireless signals of a known frequency; and
code for temperature-calibrating the oscillator in a background mode based on the received wireless signals, in parallel with performing one or more processes unrelated to temperature-calibrating the oscillator in the background mode, wherein the background mode comprises a mode of operation that executes independently of position-based applications or global navigation satellite systems (GNSS) based applications.
A non-transitory computer-readable storage medium comprising code, which, when executed by a processor, causes the processor to perform operations for temperature-calibrating of a non-temperature compensated crystal oscillator (XO) in a mobile device, the non-transitory computer-readable storage medium comprising:
 code for determining that a temperature-calibration status of the XO is not fully temperature-calibrated; code for detecting a trigger condition related to temperature-calibration of the XO; and 
code for initiating a temperature-calibration session, wherein the temperature-calibration session comprises: receiving wireless signals based on the trigger condition; and temperature-calibrating the XO in a background mode based on the received wireless signals, wherein the mobile device is configured to execute position based applications or global navigation satellite systems (GNSS) based applications, and the background mode is independent from the position based applications or global navigation satellite systems (GNSS) based applications.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al. (here in after Jin) (US 2009/0278735 A1) in view of Sasaki (US 2012/0065913 A1).

Regarding claim 2, Jin discloses a method of temperature-calibrating an oscillator, wherein the oscillator is a non-temperature compensated oscillator (XO) (par.18) in a mobile device (fig.2, fig.3; 100, fig.5), the method comprising: initiating a temperature-calibration session at a powering on of the mobile device (par.21-23; temperature sensor thermally coupled to the crystal oscillator in order to initiate the calibration when powering on), wherein the temperature-calibration session comprises (par. 116, and 123-131; predetermined rules for deciding if compensation table should be updated); receiving wireless signals of a known frequency; and temperature-calibrating the XO based on the received wireless signals independently of position based application or global navigation satellite systems (GNSS) based applications (par.20).
	Jin keeps silent on XO background mode. 
However, the above feature is a matter of design measure as taught by Sasaki which discloses (fig. 1,2,6,7, and 8; par. 37-41, 45-52, and 72-74) features of pre-determined frequency (background mode) calibration.      
	Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to improve the teachings of temperature compensated crystal oscillator (TCXO) as taught by Jin with the teachings of pre-determined frequency as taught by Sasaki in order to calibrate the crystal oscillator more accurately. 

Regarding claim 3, Jin and Sasaki discloses everything as applied above (see claim 2);  Jin further discloses wherein the received wireless signals comprise one or more of global navigation satellite systems (GNSS) signals, signals from a calibrated terrestrial source, or signals from a geo-stationary source (par.20).

Regarding claim 4, Jin and Sasaki discloses everything as applied above (see claim 2);  Jin further discloses wherein the powering on of the mobile device is a first use of the mobile device (par. 114, ll.1-3, par.116, ll. 1-2) implies the execution of the previous step of reset or power-on, which is considered as a part of triggering procedure).

Regarding claim 5, Jin and Sasaki discloses everything as applied above (see claim 2);  Jin further discloses updating a temperature-calibration status of the XO as completed and suppressing further temperature-calibration based on the updated temperature-calibration status(par.104, par.114, ll.1-3, par.16, ll.1-2, par.123-131; defines several conditions which in combination or alternatively trigger an update of the XO temperature/frequency tables).

Regarding claim 6, Jin and Sasaki discloses everything as applied above (see claim 2); Jin further discloses comprising recording a first time associated with temperature-calibrating the XO and if a pre-specified time has lapsed since the first time, initiating a second temperature-calibration session (par.104, par.114, ll.1-3, par.16, ll.1-2, par.123-131; defines several conditions which in combination or alternatively trigger an update of the XO temperature/frequency tables). .

Regarding claim 7, Jin and Sasaki discloses everything as applied above (see claim 2); Jin further discloses wherein temperature-calibrating the XO comprises formulating a frequency-temperature (FT) model based on temperature-calibrating at a plurality of temperatures (par.125-128; a FT model based on a plurality of temperatures).

Regarding claim 8, Jin and Sasaki discloses everything as applied above (see claim 7); Jin further discloses wherein the temperature-calibrating further comprises determining coefficients of the FT model for the XO (par.125).

Regarding claim 9, Jin and Sasaki discloses everything as applied above (see claim 7); Jin further discloses wherein the FT model is expressed as a polynomial function and wherein frequency is expressed as an nth degree polynomial function of temperature (par.134).

Regarding claim 10, Jin and Sasaki discloses everything as applied above (see claim 2); Jin further discloses detecting a variation in operating temperature of the mobile device; and initiating a second temperature-calibration session (par.110-116).

Regarding claim 11, Jin and Sasaki discloses everything as applied above (see claim 2); Jin further discloses wherein the variation in operating temperature is detected over a period of time (par.110-116).

Regarding claim 12, Jin and Sasaki discloses everything as applied above (see claim 10); Jin further discloses wherein the variation in operating temperature is detected based upon reaching or exceeding one or more predefined temperatures (par.110-116).

Regarding claim 13, Jin and Sasaki discloses everything as applied above (see claim 10); Jin further discloses wherein the variation in operating temperature is detected based upon randomly selected temperatures (par.110-116).

Regarding claim 14, Jin and Sasaki discloses everything as applied above (see claim 10); Jin further discloses wherein the temperature-calibration session is performed prior to the XO being used for global navigation satellite systems (GNSS) based applications (par.20).

Regarding claim 15, Jin discloses a mobile device comprising: an oscillator, wherein the oscillator is a non-temperature (par.18) compensated oscillator (XO) (fig.2, fig.3; 100, fig.5) ; a receiver (fig.4, element 410); a transceiver (fig.2, elements 221, and 222, par. 43); WLAN communication modules include RF transceivers); and a processor (fig.2, element 210) configured to initiate a temperature-calibration session at a powering on of the mobile device (par.21-23; temperature sensor thermally coupled to the crystal oscillator in order to initiate the calibration when powering on), wherein the temperature-calibration session is further configured to: receive wireless signals of a known frequency (par. 116, and 123-131; predetermined rules for deciding if compensation table should be updated); receiving wireless signals of a known frequency; and temperature-calibrating the XO based on the received wireless signals independently of position based application or global navigation satellite systems (GNSS) based applications (par.20).
Jin keeps silent on XO background mode. 
However, the above feature is a matter of design measure as taught by Sasaki which discloses (fig. 1,2,6,7, and 8; par. 37-41, 45-52, and 72-74) features of pre-determined frequency (background mode) calibration.      
	Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to improve the teachings of temperature compensated crystal oscillator (TCXO) as taught by Jin with the teachings of pre-determined frequency as taught by Sasaki in order to calibrate the crystal oscillator more accurately. 

Regarding claim 16, Jin and Sasaki discloses everything as applied above (see claim 15);  Jin further discloses wherein the received wireless signals comprise one or more of global navigation satellite systems (GNSS) signals, signals from a calibrated terrestrial source, or signals from a geo-stationary source (par.20).

Regarding claim 17, Jin and Sasaki discloses everything as applied above (see claim 15); Jin further discloses wherein the powering on of the mobile device is a first use of the mobile device (par.20).

Regarding claim 18, Jin and Sasaki discloses everything as applied above (see claim 15); Jin further discloses update a temperature-calibration status of the XO as completed; and suppress further temperature-calibration based on the updated temperature-calibration status (par. 116, and 123-131; predetermined rules for deciding  if compensation table should be updated; receiving wireless signals of a known frequency) .

Regarding claim 19, Jin and Sasaki discloses everything as applied above (see claim 15); Jin further discloses record a first time associated with temperature-calibrating the XO; and if a pre-specified time has lapsed since the first time, initiate a second temperature-calibration session (par.104, par.114, ll.1-3, par.16, ll.1-2, par.123-131; defines several conditions which in combination or alternatively trigger an update of the XO temperature/frequency tables).

Regarding claim 20, Jin and Sasaki discloses everything as applied above (see claim 15); Jin further discloses wherein temperature-calibrating the XO comprises formulating a frequency-temperature (FT) model based on temperature-calibrating at a plurality of temperatures (par.125-128; a FT model based on a plurality of temperatures).

Regarding claim 21, Jin and Sasaki discloses everything as applied above (see claim 20); Jin further discloses wherein the temperature-calibrating further comprises determining coefficients of the FT model for the XO (par.125).

Regarding claim 22, Jin and Sasaki discloses everything as applied above (see claim 20); Jin further discloses wherein the FT model is expressed as a polynomial function and wherein frequency is expressed as an nth degree polynomial function of temperature (par.134).

Regarding claim 23, Jin and Sasaki discloses everything as applied above (see claim 15); Jin further discloses detect a variation in operating temperature of the mobile device; and initiate a second temperature-calibration session (par.110-116).

Regarding claim 24, Jin and Sasaki discloses everything as applied above (see claim 23); Jin further discloses detect a variation in operating temperature is detected over a period of time (par.110-116).

Regarding claim 25, Jin and Sasaki discloses everything as applied above (see claim 23); Jin further discloses wherein the variation in operating temperature is detected based upon reaching or exceeding one or more predefined temperatures (par.110-116).

Regarding claim 26, Jin and Sasaki discloses everything as applied above (see claim 23); Jin further discloses wherein the variation in operating temperature is detected based upon randomly selected temperatures (par.110-116).

Regarding claim 27, Jin and Sasaki discloses everything as applied above (see claim 15); Jin further discloses wherein the temperature-calibration session is performed prior to the XO being used for global navigation satellite systems (GNSS) based applications (par.20).

Regarding claim 28, Jin discloses a mobile device (fig.2, fig.3; 100, fig.5) comprising an oscillator (XO) (par.18):
means for initiating a temperature-calibration session at a powering on of the mobile device, wherein the means for temperature-calibration session comprises (par. 116, and 123-131; predetermined rules for deciding if compensation table should be updated); means for receiving wireless signals of a known frequency; and temperature-calibrating the XO based on the received wireless signals independently of position based application or global navigation satellite systems (GNSS) based applications (par.20).
	Jin keeps silent on XO background mode. 
However, the above feature is a matter of design measure as taught by Sasaki which discloses (fig. 1,2,6,7, and 8; par. 37-41, 45-52, and 72-74) features of pre-determined frequency (background mode) calibration.      
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the teachings of temperature compensated crystal oscillator (TCXO) as taught by Jin with the teachings of pre-determined frequency as taught by Sasaki in order to calibrate the crystal oscillator more accurately. 

Regarding claim 29, Jin and Sasaki discloses everything as applied above (see claim 28);  Jin further discloses wherein the received wireless signals comprise one or more of global navigation satellite systems (GNSS) signals, signals from a calibrated terrestrial source, or signals from a geo-stationary source (par.20).

Regarding claim 30, Jin discloses a non-transitory computer-readable storage medium comprising code, which, when executed by a processor (par.159-160; discloses different types of memories and processors), causes the processor to perform operations for temperature-calibrating an oscillator (par.18), where in the oscillator is a non-temperature compensated oscillator in a mobile device  (fig.2, fig.3; 100, fig.5), the non-transitory computer-readable storage medium comprising:
code for initiating a temperature-calibration session at a powering on of the mobile device (par.21-23; temperature sensor thermally coupled to the crystal oscillator in order to initiate the calibration when powering on), wherein the code for temperature-calibration session comprises (par. 116, and 123-131; predetermined rules for deciding if compensation table should be updated); code for receiving wireless signals of a known frequency; and temperature-calibrating the XO based on the received wireless signals independently of position based application or global navigation satellite systems (GNSS) based applications (par.20).
	Jin keeps silent on XO background mode. 
However, the above feature is a matter of design measure as taught by Sasaki which discloses (fig. 1,2,6,7, and 8; par. 37-41, 45-52, and 72-74) features of pre-determined frequency (background mode) calibration.      
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to improve the teachings of temperature compensated crystal oscillator (TCXO) as taught by Jin with the teachings of pre-determined frequency as taught by Sasaki in order to calibrate the crystal oscillator more accurately. 

Regarding claim 31, Jin and Sasaki discloses everything as applied above (see claim 30);  Jin further discloses wherein the received wireless signals comprise one or more of global navigation satellite systems (GNSS) signals, signals from a calibrated terrestrial source, or signals from a geo-stationary source (par.20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yan (US 2009/0108949)(fig.1, par.4-6)  discloses calibration, and frequency estimation of oscillator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378. The examiner can normally be reached 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644